571 S.E.2d 583 (2002)
STATE of North Carolina
v.
Dulaine LOTHARP.
No. 106A02.
Supreme Court of North Carolina.
November 22, 2002.
Roy Cooper, Attorney General, by Robert M. Curran, Assistant Attorney General, for the State-appellant.
Marjorie S. Canaday, Amelia Island, FL, for defendant-appellee.
Smith Moore LLP, by Julia F. Youngman, Raleigh, on behalf of the American Civil Liberties Union of North Carolina Legal Foundation, amicus curiae.
*584 PER CURIAM.
The decision of the Court of Appeals is reversed for the reasons stated in the dissenting opinion.
REVERSED.